IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                         AT JACKSON

                     AUGUST SESSION, 1998                 FILED
                                                           October 2, 1998
STATE OF TENNESSEE,    )      C.C.A. NO. 02C01-9711-CC-00448
                       )                            Cecil Crowson, Jr.
                                                          Appellate C ourt Clerk
    Appellee,          )
                       )
                       )      HARDIN COUNTY
VS.                    )
                       )      HON. C. CREED McGINLEY
CHARLES DAVID BARRIER, )      JUDGE
                       )
    Appe llant.        )      (DUI - Second Offense)


            ON APPEAL FROM THE JUDGMENT OF THE
              CIRCUIT COURT OF HARDIN COUNTY


FOR THE APPELLANT:            FOR THE APPELLEE:

DANIEL L. SMITH               JOHN KNOX WALKUP
614 Main Street               Attorney General and Reporter
Savannah, TN 38372
                              CLINTON J. MORGAN
                              Assistant Attorney General
                              425 5th Avenu e North
                              Nashville, TN 37243

                              ROBERT RADFORD
                              District Attorney General

                              JOHN OVERTON
                              Assistant District Attorney General
                              Hardin County Courthouse
                              Savannah, TN 38372




OPINION FILED ________________________

AFFIRMED IN ACCOR DANCE W ITH RULE 20

DAVID H. WELLES, JUDGE
                                  ORDER

       The Defendant was convicted on a jury verdict of driving while under the

influence, second offense. In this appeal he argues that the evidence introduced

against him is insufficient to support his conviction. We disagree and affirm the

judgm ent of the tria l court.



       The jury heard testimony from the State’s witnesses that the vehicle the

Defendant was driving was weaving back and forth from the Defendant’s lane of

traffic to the turning lane. A police officer who stopped the vehicle said that when

the Defendant got out of the vehicle, the officer noticed a strong smell of

marijuana, that the Defendant’s eyes were swollen and very bloodshot, and that

the Defendant smelled of alcohol. The officer testified that the Defendant failed

to satisfactor ily perform two sep arate field sobriety tests. The officer stated that

he believed the De fenda nt was unde r the influ ence of “som ething ” and th at his

ability to drive was impaired.     Another officer testified that he also smelled

marijuana on the Defendant and observed that the Defendant was unsteady on

his feet. The officer said that the Defendant stated he had smoked marijuana

earlier that da y and a lso ha d con sum ed so me a lcoho l earlier th at nigh t. This

officer also testified that in his opinion the Defendant’s ability to drive was

impaired.    A forensic scientist from the Tennessee Bureau of Investigation

testified that tests performed on samples of the Defendant’s blood and urine

revealed the presence of diazepam, nordiazepam, phentermine, meprobamate,

dihydrocodeinone, and marijuana.         The forensic scientist testified that the

marijuana found in the Defe ndan t’s urine would be consistent with the Defendant



                                         -2-
having smoked marijuana shortly before the urine sample was taken, although

the test was inconclusive on the time the drug was ingested.



      The Defendant presented evidence which contradicted the State’s proof

that his driving ability was impaired due to alcohol or drugs. We believe the

testimony presented at trial created a classic jury issue concerning the cred ibility

of the witnes ses, the w eight and value to be given the evidence, and other factual

issues. The jury resolved all of these conflicts in favor of the State.



      W e conc lude th at the e vidence presented is sufficient to support the finding

by the trier of fact of guilt beyond a reasonable doubt. We further conclude that

no error of law requiring a reversal of the judgment is apparent on the record.

Based upon a thorough reading of the record, the briefs of the parties, and the

law governing the issues presented for review, the jud gme nt of the trial cou rt is

affirmed in accordance with Rule 20 of the Court of Criminal Appeals of

Tennessee.



                                  ____________________________________
                                  DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
JERRY L. SMITH, JUDGE


___________________________________
JOHN K. BYERS, SENIOR JUDGE




                                         -3-